Citation Nr: 0316179	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  96-21 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether the veteran's improved pension benefits were properly 
calculated for the period of August 1, 1993 to December 31, 
1994.  



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from March 1951 to January 
1953 and from April 1954 to May 1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 decision by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2000, the 
Board remanded this case to the RO for further development 
which was accomplished.  

In September 1996, the veteran has filed a claim for special 
monthly pension benefits.  The Board refers this matter to 
the RO for proper action.  


FINDINGS OF FACT

1.  Using the 12-month annual year method, the veteran's 
income as reduced by the applicable percentage of 
unreimbursed medical expenses results in a total payment to 
him of $13,332.

2.  Using the 12-month calendar year approach, the veteran's 
income as reduced by the applicable percentage of 
unreimbursed medical expenses results in a total payment to 
him of $12,835.

3.  The 12-month annual year method, as used by the RO, is 
more favorable to the veteran.  




CONCLUSION OF LAW

The calculation of the veteran's improved pension benefits 
for the period of August 1, 1993 to December 31, 1994, was 
proper.  38 U.S.C.A. §§ 501, 1521 (West 2002); 38 C.F.R. 
§§ 3.23, 3.272, 3.273 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The discussion in the October 
1995 decision, February 1996 statement of the case, March 
1997 supplemental statement of the case, February 2000 Board 
remand decision, and February 2003 supplemental statement of 
the case, informed the veteran of the information and 
evidence needed to substantiate his claim and provided him 
with a listing of all of the evidence already obtained by VA; 
these documents complied with VA's notification requirements.  
The most recent supplemental statement of the case 
specifically addressed VCAA, including VA's duties in 
obtaining evidence and the veteran's own duties as well. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The financial information provided by the 
veteran has been considered.  In the February 2003 
supplemental statement of the case, the veteran was advised 
that he could submit additional financial information, but he 
chose not to do so.  In sum, the Board finds that the record 
contains sufficient evidence to make a decision on the claim.  
VA has fulfilled its duty to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

The veteran has been in receipt of VA improved pension 
benefits for many years.  Each year, he has submitted an 
annual Eligibility Verification Report (EVR) showing his 
annual income and his unreimbursed medical expenses, if any.  

In this case, the veteran basically asserts that VA did not 
properly reduced his income to reflect unreimbursed medical 
expenses incurred from July to December 1994.  These 
unreimbursed medical expenses totaled approximately $875.  
The veteran does not dispute the amount he received in income 
during the period in question.  

For the purposes of determining entitlement to pension the 
monthly rate of pension payable shall be computed by reducing 
the beneficiary's applicable maximum pension rate by the 
beneficiary's countable income on the effective date of 
entitlement and dividing the remainder by 12.  Whenever there 
is a change in a beneficiary's applicable maximum annual 
pension rate, the monthly rate of pension payable shall be 
computed by reducing the new applicable maximum annual 
pension rate by the beneficiary's countable income on the 
effective date of the change in the applicable maximum annual 
pension rate and dividing the remainder by 12.  Whenever 
there is a change in a beneficiary's amount of countable 
income, the monthly rate of pension payable shall be computed 
by reducing the beneficiary's applicable maximum annual 
pension rate by the beneficiary's new amount of countable 
income on the effective date of the change in the amount of 
income, and dividing the remainder by 12.  38 U.S.C.A. § 501; 
38 C.F.R. § 3.273.

The rate at which the veteran may be paid pension is reduced 
by the amount of the veteran's countable annual income.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  Exclusions from 
countable income may include unreimbursed medical expenses to 
the extent that they are in excess of 5 percent of the 
applicable maximum annual pension rate.  38 C.F.R. 
§ 3.272(g).  

The Board notes that the VA may calculate the veteran's 
income based on a 12-month annual year or based on a 12-month 
calendar year, whichever is more favorable to the veteran.  

In July 1994, the veteran's annual EVR was received in which 
he listed his family income for the period of July 1, 1993 to 
June 30, 1994, consisting solely of income from the Social 
Security Administration (SSA).  In an attached VA Form 21-
8416, he provided information regarding his family's 
unreimbursed medical expenses.  The form indicated to whom 
these amounts had been paid.  The total amount of 
unreimbursed medical expenses was $3,705. 

In a July 1994 letter, the veteran was advised of his rate of 
pension effective from August 1, 1993 through July 1, 1994.  
He was told that VA had considered his income from SSA and 
his unreimbursed medical expenses of $3705.  For the period 
of August 1, 1993 through November 1993, the rate was $831 
per month.  This rate was based on the maximum annual rate of 
$9980 divided by 12.  Five percent of the applicable maximum 
annual pension rate was $499 (5 percent of $9980).  That 
amount subtracted from $3705 (total unreimbursed medical 
expenses) was $3206.  That amount exceeded the veteran's SSA 
income.  Thus, the veteran was considered to have no income.  
He was therefore paid at the maximum annual rate.  For the 
period of December 1, 1993 to June 30, 1994, the rate was 
$853 per month.  This rate was based on the maximum annual 
rate of $10,240 divided by 12.  Five percent of the 
applicable maximum annual pension rate was $512 (5 percent of 
$10,240).  That amount subtracted from $3705 (total 
unreimbursed medical expenses) was $3183.  Thus, the veteran 
was considered to have no income.  He was therefore paid at 
the maximum annual rate.  For the period beginning on July 1, 
1994, the rate was $640 per month.  The veteran's income 
during this period consisted of SSA benefits of $213 per 
month/$2556 annually.  The maximum annual rate of $10,240 
less $2556 was $7684.  There were no unreimbursed medical 
expenses reported, so $7684 divided by 12 left $640, the rate 
paid.  

In March 1995, the veteran submitted a VA Form 21-8416 
showing unreimbursed medical expenses of $1,668 for the 
period from January 1, 1994 to December 31, 1994.  The 
receipts were attached.  Thus, the veteran provided 
information regarding unreimbursed medical expenses for 
calendar year 1994 as opposed to the previously considered 
12-month annual period.  

In an August 1995 letter, the veteran was advised of his rate 
of pension effective from July 1, 1994 through January 1, 
1995.  He was told that VA had considered unreimbursed 
medical expenses of $875.  As noted, the veteran had reported 
having unreimbursed medical expenses of $1,668 for the period 
from January 1, 1994 to December 31, 1994.  The $875 in 
medical expenses consisted of those expenses incurred from 
July to December 1994.  In sum, the veteran was advised that 
from July 1, 1994 to November 30, 1994, the rate was $670 per 
month.  This was an increase in the previous amount of $640 
per month.  This rate was based on the maximum annual rate of 
$10,240.   Five percent of the applicable maximum annual 
pension rate was $521 (5 percent of $10,240).  That amount 
subtracted from $875 (total unreimbursed medical expenses) 
was $363.  That amount subtracted from the total amount of 
the veteran's income from SSA ($2556) was $2193.  Thus, the 
net total amount of income was $2193.  This amount was 
subtracted from the maximum annual rate of $10,240 leaving 
$8047 which was divided by 12.  The monthly amount paid was 
$670.  From December 1, 1994 to December 31, 1994, the rate 
was slightly higher.  The maximum rate of pension increased 
to $10,527 that month and the veteran's SSA benefits 
increased to $2628 annually due to the cost of living 
increase in the SSA benefits.  The rate was $687 per month.  
Five percent of the applicable maximum annual pension rate 
was $526 (5 percent of $10,527).  That amount subtracted from 
$875 (total unreimbursed medical expenses) was $349.  That 
amount subtracted from the total amount of the veteran's 
income from SSA ($2628) was $2279.  Thus, the net total 
amount of income was $2279.  This amount was subtracted from 
the maximum annual rate of $10,527 leaving $8248 which was 
divided by 12.  The monthly amount paid was $687.  The rate 
paid from January 1, 1995 was also indicated, but is not 
pertinent to this appeal.  

Therefore, for the period of August 1, 1993 to December 31, 
1994, the amount paid to the veteran was $13,332.  

In February 2003, in the supplemental statement of the case, 
the RO also considered whether the veteran could have been 
paid more based on the 12-month calendar year approach.  
First, the veteran's unreimbursed medical expenses were set 
forth by calendar year.  His unreimbursed medical expenses 
for 1993 were $2840.  As noted above, the veteran was 
requested to provide more information regarding expenses for 
the first half of that year, but he failed to do so.  For 
1994, his unreimbursed medical expenses were $1543.66.  

For the period of August 1, 1993 to December 31, 1994, using 
the calendar year approach, the calculations are as follows.  

For the period of August 1, 1993 through November 1993, the 
maximum annual rate was $9980.  Five percent of the 
applicable maximum annual pension rate was $499 (5 percent of 
$9980).  That amount subtracted from $2840 (total 
unreimbursed medical expenses for 1993) was $2341.  That 
amount subtracted from the total amount of the veteran's 
income ($2496) was $155.  Thus, the net total amount of 
income was $155.  This amount was subtracted from the maximum 
annual rate of $9980 leaving $9825, divided by 12 totals $818 
due per month.  The veteran was paid $831 per month, as noted 
above, under the other method.  Therefore, this calculation 
was not favorable to him.  

For the period of period of December 1, 1993 to June 30, 
1994, the maximum annual rate was $10,240.  Five percent of 
the applicable maximum annual pension rate was $512 (5 
percent of $10,240).  That amount subtracted from $2840 
(total unreimbursed medical expenses for 1993) was $2328.  
That amount subtracted from the total amount of the veteran's 
income ($2496) was $168.  Thus, the net total amount of 
income was $168.  This amount was subtracted from the maximum 
annual rate of $10,240 leaving $10,072, divided by 12 totals 
$835 due per month.  The veteran was paid $853 per month, as 
noted above, under the other method.  Therefore, this 
calculation was not favorable to him.  

For the period of January 1, 1994 to December 30, 1994, the 
maximum annual rate was $10,240.  Five percent of the 
applicable maximum annual pension rate was $512 (5 percent of 
$10,240).  That amount subtracted from $1543 (total 
unreimbursed medical expenses for 1994) was $1031.  That 
amount subtracted from the total amount of the veteran's 
income ($2556) was $1525.  Thus, the net total amount of 
income was $1525.  This amount was subtracted from the 
maximum annual rate of $10,240 leaving $8715 divided by 12 
totals $726 due per month.  For the month of December 1994, 
the maximum annual rate was $10,527.  Five percent of the 
applicable maximum annual pension rate was $526 (5 percent of 
$10,527).  That amount subtracted from $1543 (total 
unreimbursed medical expenses for 1994) was $1017.  That 
amount subtracted from the total amount of the veteran's 
income ($2628) was $1611.  Thus, the net total amount of 
income was $1611.  This amount was subtracted from the 
maximum annual rate of $10,527 leaving $8916 divided by 12 
totals $743 due per month.  Therefore, for 1994, under the 
calendar year method, the veteran would be owed $8729.  He 
was paid $9115.  Therefore, the calculation is not in his 
favor this way.  

Overall, for the period of August 1, 1993 to December 31, 
1994, the amount paid to the veteran under the calendar year 
approach would be $12,835.  This is less than the amount that 
he was paid under the annual year approach of $13,332.  

Therefore, the RO properly calculated the veteran's improved 
pension benefits for the period of August 1, 1993 to December 
31, 1994.  The RO properly used the method which was more 
advantageous to the veteran.  


ORDER

The calculation of the veteran's improved pension benefits 
for the period of August 1, 1993 to December 31, 1994, was 
proper.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

